Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Name : Alfred P. Ouellette Title: Assistant Vice President and Senior Counsel March 3, 2009 EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: John Hancock Investment Trust II (the Trust) on behalf of John Hancock Financial Industries Fund John Hancock Regional Bank Fund and John Hancock Small Cap Equity Fund (the Funds) File Nos. 811-3999 and 2-90305 CERTIFICATE UNDER RULE 497(j) Gentlemen: Pursuant to 497(j) of Regulation C, under the Securities Act of 1933, in lieu of filing under paragraph (b) or (c) of Rule 497, I hereby certify that the forms of the Classes A, B and C shares Prospectuses of the Funds, the John Hancock Financial Industries Fund and John Hancock Small Cap Equity Fund Class I shares Prospectuses, the John Hancock Small Cap Equity Fund Class R1 shares Prospectus and the combined Statement of Additional Information of the Funds dated March 1, 2009 for the above-captioned registrant, that would have been filed under paragraph (b) or (c) of Rule 497(j) do not differ from those contained in the most recent registration statement amendment and the text of the most recent registration statement has been filed electronically. Sincerely, /s/Alfred P. Ouellette Alfred P. Ouellette Assistant Secretary
